 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10    CITY OF FRESNO,                                     Case No. 1:18-cv-00504-LJO-SAB

11                   Plaintiff,                           ORDER DISREGARDING NOTICE OF
                                                          VOLUNTARY DISMISSAL
12           v.
                                                          (ECF No. 25)
13    TOKIO MARINE SPECIALTY
      INSURANCE COMPANY,
14
                     Defendant.
15

16
            On April 12, 2018, Defendant Tokio Marine Specialty Insurance Company removed this
17
     action from Fresno County Superior Court to the Eastern District. (ECF No. 1.) An answer was
18
     filed on August 15, 2018, following the denial of Defendant’s motion to dismiss. (ECF Nos. 11,
19
     12.) On December 23, 2019, Plaintiff City of Fresno filed a notice of voluntary dismissal of the
20
     action. (EC No. 25.)
21
            Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, ‘a plaintiff has an
22
     absolute right to voluntarily dismiss his action prior to service by the defendant of an answer or a
23
     motion for summary judgment.’ ” Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193
24
     F.3d 1074, 1077 (9th Cir. 1999) (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
25
     1997)). Here, Defendant has filed an answer, so Plaintiff cannot voluntarily dismiss this action
26
     pursuant to Rule 41(a)(1)(A)(i).
27
            Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
28


                                                      1
 1 action without a court order by filing a stipulation of dismissal signed by all parties who have

 2 appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii).

 3          A party may also dismiss an action by filing a motion requesting the Court to dismiss the

 4 action. Fed. R. Civ. P. 41(a)(2). A motion for voluntary dismissal under Rule 41(a)(2) is

 5 addressed to the sound discretion of the district court. Hamilton v. Firestone Tire & Rubber Co.

 6 Inc., 679 F.2d 143, 145 (9th Cir. 1982).

 7          Plaintiff’s notice of voluntary dismissal is defective under Rule 41(a) because it is not a

 8 signed stipulation by all parties who have appeared and it is not a motion under Rule 41(a)(2). If

 9 Plaintiff wishes to dismiss this action, Plaintiff is required to comply with the procedures set

10 forth in Rule 41 by filing a stipulation that complies with Rule 41(a)(1)(A)(ii) or a motion under

11 Rule 41(a)(2).

12          Accordingly, Plaintiff’s notice of voluntary dismissal is HEREBY DISREGARDED.

13
     IT IS SO ORDERED.
14

15 Dated:     December 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
